FILED
                            NOT FOR PUBLICATION
                                                                             FEB 6 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHEN LI,                                         No.   17-70111

              Petitioner,                        Agency No. A089-880-152

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 4, 2020**
                                Pasadena, California

Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

      Chen Li, a Chinese citizen, petitions for review of a decision by the Board of

Immigration Appeals (“BIA”) denying her motion to reopen her removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition. Because the parties are familiar with the history of the case, we need not

recount it here.

      We review the BIA’s denial of a motion to reopen removal proceedings for

abuse of discretion. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We

review factual findings underlying the BIA’s decision for substantial evidence.

Khup v. Ashcroft, 376 F.3d 898, 902 (9th Cir. 2004).

      The BIA did not abuse its discretion in concluding that Li’s motion to

reopen was untimely because Li filed the petition more than 90 days after the

BIA’s final decision denying her asylum application. See 8 C.F.R. § 1003.2(c)(2).

The BIA properly concluded that Li’s motion did not warrant an exception to the

usual 90-day limit because she did not produce sufficient evidence of changed

country conditions in China, but instead relied only on changed personal

circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Chandra v. Holder, 751

F.3d 1034, 1037 (9th Cir. 2014) (holding that evidence of changes in personal

circumstances alone, without evidence of changed country conditions, is

insufficient to warrant reopening of proceedings). Li also fails to produce

sufficient evidence that the 90-day limit should have been equitably tolled due to

ineffective assistance of counsel.




                                          2
      Substantial evidence supports the BIA’s alternate conclusion that Li did not

establish prima facie eligibility for the relief she seeks. A petitioner may seek

asylum based on past persecution or a well-founded fear of future persecution

because of her membership in the class of “gay men with female sexual identities.”

Hernandez-Montiel v. I.N.S., 225 F.3d 1084, 1091 (9th Cir. 2000), overruled on

other grounds by Thomas v. Gonzales, 409 F.3d 1177 (9th Cir. 2005). Though Li

fits within this particular social group, the evidence Li submitted of past

harassment on account of her perceived gender identity, while disturbing, does not

rise to the extreme level of persecution, and she submitted no evidence to support a

fear of future persecution. Cf. id. at 1097 (holding that repeated rape and sexual

assault by members of the police force on account of the petitioner’s sexual

identity constituted persecution); see also Pedro-Mateo v. I.N.S., 224 F.3d 1147,

1150 (9th Cir. 2000) (“A failure to satisfy the lower standard of proof required to

establish eligibility for asylum . . . necessarily results in a failure to demonstrate

eligibility for withholding of deportation). Li also did not submit evidence that it

was more likely than not that she will be tortured based on her status if she is

returned to China, as the CAT requires. See 8 C.F.R. § 1208.16(c); cf. Avendano-

Hernandez v. Lynch, 800 F.3d 1072, 1079–82 (9th Cir. 2015) (holding that the

petitioner was entitled to CAT protection based on evidence that she had suffered


                                            3
repeated sexual abuse at the hands of government officials specifically because of

her sexual identity and unrebutted country conditions evidence showing that such

violence continues to plague transgendered women in Mexico).

      We lack jurisdiction to consider Li’s initial application for asylum because

she did not petition this Court for review within 30 days of the BIA’s dismissal of

her appeal. 8 U.S.C. § 1252(b)(1); see also Abdisalan v. Holder, 774 F.3d 517,

521 (9th Cir. 2014) (en banc) (stating, “This time limit is mandatory and

jurisdictional.”) (internal quotation marks and citation omitted).

      We deny Petitioner’s Motion to Hold Proceedings in Abeyance.

      PETITION DENIED.




                                           4